
	
		III
		111th CONGRESS
		1st Session
		S. RES. 182
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2009
			Mr. Kerry (for himself,
			 Mr. Lugar, Mrs.
			 Shaheen, Mr. Cardin,
			 Mr. Lieberman, Mr. DeMint, and Mr.
			 Kaufman) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Relations
		
		
			June 16, 2009
			Reported by Mr.
			 Kerry without amendment
		
		
			June 19, 2009
			Considered and agreed to
		
		RESOLUTION
		Recognizing the democratic accomplishments
		  of the people of Albania and expressing the hope that the parliamentary
		  elections on June 28, 2009, maintain and improve the transparency and fairness
		  of democracy in Albania. 
	
	
		Whereas the people of Albania have made extraordinary
			 progress from authoritarian government and a closed market to a democratic
			 government and market economy in less than two decades;
		Whereas the Republic of Albania, with the advice and
			 consent of this Senate and the governments of the other member countries, was
			 officially admitted to full membership in the North Atlantic Treaty
			 Organization on April 2, 2009;
		Whereas the Thessaloniki Declaration of 2003 confirmed
			 that the countries of the Western Balkans are eligible for accession to the
			 European Union once they have fulfilled the requirements for membership;
			 and
		Whereas the Government of Albania has accepted numerous
			 specific commitments governing the conduct of elections as a participating
			 state in the Organization for Security and Cooperation in Europe (OSCE): Now,
			 therefore, be it
		
	
		That the Senate—
			(1)urges the
			 Government of Albania to fulfill the commitments it has made to the OSCE with
			 respect to the conduct of its upcoming elections, and to ensure that those
			 elections are free and fair;
			(2)urges the
			 Government of Albania to expedite the implementation of its voter
			 identification card program to minimize the possibility of disenfranchisement
			 and provide as many cards as possible to eligible voters prior to the
			 election;
			(3)commends the
			 positive step taken by the Government of Albania to reduce the cost of the
			 voter ID card significantly and avoid charges of a poll tax; and
			(4)expresses its
			 hope that credible democratic elections in Albania will contribute to a strong
			 and stable government responsive to the wishes of the people of Albania and
			 strengthen Albania’s standing within NATO and European institutions.
			
